DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,3-6, 10, 13-14, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (EP2559959A2), in view of Ishizeki (US20130086932A1), and Yashiro (US20220120484A1).
In re claim 1, Suzuki discloses an air conditioning system (FIG. 1), comprising: an indoor unit (2) located in the or connected to a conditioned space [0017]; 
an outdoor unit (1) located outdoors at an exterior of the conditioned space [0017]; 
an input pathway (4) operably connecting the outdoor unit to the indoor unit and configured to deliver a flow of liquid refrigerant from the outdoor unit (1) to the indoor unit (2) during operation of the air conditioning system; 
a return pathway (3) operably connecting the outdoor unit (1) to the indoor unit and configured to deliver a flow of vapor refrigerant from the indoor unit to the outdoor unit; and 
one or more high flow fittings (valve 51, 71) disposed along each of the input pathway and the return pathway configured to automatically actuate from an open position to a closed position in response to a leak (leakage sensor 81) of refrigerant [0049-0051].  
wherein a high flow fitting of the one or more high flow fittings is disposed between a condenser of the outdoor unit and an expansion valve of the indoor unit.

Suzuki lacks:
wherein a high flow fitting of the one or more high flow fittings is disposed between a condenser of the outdoor unit and an expansion valve of the indoor unit.

one or more high flow fittings disposed along each of the input pathway and the return pathway configured to automatically actuate from an open position to a closed position in response to a flow rate of refrigerant through the high flow fitting exceeding a preselected threshold. 

Regarding the limitations “wherein a high flow fitting of the one or more high flow fittings is disposed between a condenser of the outdoor unit and an expansion valve of the indoor unit.”; It should be noted that in Figure.1 of Suzuki, provided below, it can be seen that the conditioning apparatus (100) comprises an indoor (2) and an outdoor (1) unit. Furthermore, it is noted that the conditioning apparatus includes high flow fittings (valve 51/71) wherein the indoor unit comprises a side heat exchanger (13) and the outdoor unit comprises a side heat exchanger (8), an expansion valve (7), and a four-way valve (6) capable of changing the flow direction of refrigerant according to heating or cooling operations [0016-0019]. 

    PNG
    media_image1.png
    533
    534
    media_image1.png
    Greyscale
 
Suzuki FIG.1
Suzuki discloses wherein a high flow fitting (51/71) of the one or more high flow fittings (51/71) is disposed near a side heat exchanger of the outdoor unit and an expansion valve of the outdoor unit.
Suzuki lacks: 
…the high flow fitting is disposed between
a condenser of the outdoor unit and
an expansion valve of the indoor unit

Regarding the limitations “a condenser of the outdoor unit and an expansion valve of the indoor unit”; Yashiro discloses in a similar invention, regarding a refrigeration apparatus, wherein an outdoor unit (2) includes a condenser (20) and an indoor unit (1) includes an expansion valve (50). 

    PNG
    media_image2.png
    505
    507
    media_image2.png
    Greyscale
 
Yashiro FIG.1
It would have been obvious to one of ordinary skill at the time of filing to configure the proposed system of Suzuki to include a condenser of an outdoor unit and an expansion valve of an indoor unit, as taught by Yashiro. 
One of ordinary skill in the art would recognize the benefits of this configuration as the use of a condenser as a side heat exchanger is an effective means for heat exchange with outside air and disposing an expansion valve in the indoor unit helps maintain the pressurized conditions controlled by the expansion valve by decreasing the distance needed for refrigerant to reach an indoor heat exchanger. 
Regarding the limitation “the high flow fitting is disposed between …”. 
Under the proposed configuration discussed above, wherein the expansion valve (7) is disposed within the indoor unit (2) [Suzuki; FIG.1]; it would be obvious to one of ordinary skill in the art at the time of filing that the proposed system of Suzuki would be configurated as to include wherein a high flow fitting (51/71) of the one or more high flow fittings (51/71) is disposed between a condenser (8) of the outdoor unit (1) and an expansion valve (7) of the indoor unit (2).
One of ordinary skill in the art would recognize the benefits of this configuration for the reasons discussed above. 
Regarding the limitation: “…one or more high flow fittings disposed along each of the input pathway and the return pathway configured to automatically actuate from an open position to a closed position in response to a flow rate of refrigerant through the high flow fitting exceeding a preselected threshold”; Ishizeki discloses a method wherein it is taught to determine a refrigerant leak in response to high flow rate exceeding a preselected threshold [0055, 0099]. 
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the system of Suzuki to enable automatic actuation from an open position to a closed position in response to a flow rate of refrigerant exceeding a preselected threshold, as taught by Ishizeki, as it is a known technique to determine leaking in such a system and thus within the capability of one having ordinary skill.
In re claim 3, Suzuki discloses the air conditioning system (FIG. 1) of claim 1, wherein a high flow (51) fitting of the one or more high flow fittings is disposed between a heat exchanger (13) of the indoor unit and a compressor (5) of the outdoor unit (FIG. 1). 
Suzuki lacks:
wherein a high flow fitting of the one or more high flow fittings is disposed between an evaporator of the indoor unit and a compressor of the outdoor unit. 

Regarding the limitation: “…wherein a high flow fitting of the one or more high flow fittings is disposed between an evaporator of the indoor unit and a compressor of the outdoor unit.”; It should be noted that Suzuki discloses a heat exchanger but is silent as to its designation as an evaporator. Yashiro teaches a configuration (FIG. 1) wherein a refrigeration apparatus (1) includes an outdoor unit (2) and an indoor unit (3). The system includes an evaporator (60) disposed within the indoor unit [0019].
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the system of Suzkui by providing wherein the indoor heat exchanger discloses is an evaporator, as taught by Yashiro. One of ordinary skill in the art would recognize the benefits of this modification as an evaporative is an effective means for heat exchange and would function efficiently as a heat exchanger within an enclosed refrigerant system. 
In re claim 4, Suzuki discloses the air conditioning system (FIG. 1) of claim 1, wherein the one or more high flow fittings (51/71) are disposed outdoors (located in outdoor unit 1) at the exterior of the conditioned space.  
In re claim 5, Suzuki discloses the air conditioning of claim 1, wherein the refrigerant is one rated by the American Society of Heating, Refrigeration and Air Conditioning Engineers (ASHRAE) as A2L or A3 (FIG. 3: R32*; [0036, 0042]).  
*It should be noted that in paragraph [0033] of the present application, applicant discloses an example of A2L refrigerant as being R32. 
In re claim 6, Suzuki discloses the air conditioning system (FIG. 1) of claim 1, wherein the automatic actuation of the high flow fittings (51, 71) is in response to a leak of refrigerant from the indoor unit [0049-0051, 0060].  
In re claim 10, Suzuki discloses a method of operating an air conditioning system (FIG. 1), comprising: 
providing one or more high flow fittings (valve 51, 71) on a refrigerant flow line (3, 4) between an indoor unit (2) and an outdoor unit (1) of the air conditioning system; and 
automatically actuating the high flow fittings from an open position to a closed position in response to a leak of refrigerant [0049-0051].  

Suzuki lacks:
and providing a high flow fitting of the one or more high flow fittings between a condenser of the outdoor unit and an expansion valve of the indoor unit.

automatically actuating by high flow the high flow fittings from an open position to a closed position in response to a mass flow of refrigerant across the high flow fittings exceeding a threshold.  

Regarding the limitations “wherein a high flow fitting of the one or more high flow fittings is disposed between a condenser of the outdoor unit and an expansion valve of the indoor unit.”; the limitations are similar in scope to those disclosed in the system of 1. For more information regarding the claimed features please see in re claim 1.
Regarding the limitation: “…automatically actuating by high flow the high flow fittings from an open position to a closed position in response to a mass flow of refrigerant across the high flow fittings exceeding a threshold”; please see (in re claim 1).
In re claim 13, Suzuki discloses the method of claim 10, further comprising resetting the one or more high flow fittings to the opened position [0048-0050, 0126-0127]. 
It should be noted that system of Suzuki discloses the opening and closing of valves independently based on operation status and determination of a malfunction. As such, the valves disclosed by Suzuki are fully capable of being “reset” back to an open position according to normal operations or once a malfunction has been addressed.  
In re claim 14, regarding the limitation “The method of claim 10, wherein the automatic actuation of the one or more high flow fittings is in response to a leak of refrigerant from the indoor unit.”; please see (in re claim 6).   
In re claim 16, regarding the limitation “The method of claim 10, further comprising providing a high flow fitting of the one or more high flow fittings between an evaporator of the indoor unit and a compressor of the outdoor unit.”; please see (in re claim 3).  
In re claim 17, regarding the limitation “The method of claim 10, further comprising providing the one or more high flow fittings outdoors at an exterior of a conditioned space.”; please see (in re claim 4).   
In re claim 18, Suzuki discloses an air conditioning system (FIG. 1), comprising: 
an indoor unit (2) located at a conditioned space [0017], the indoor unit including: 
a heat exchanger (13); and 
an expansion valve (7) fluidly coupled to the heat exchanger (FIG. 1); 
an outdoor unit (1) located outdoors at an exterior of the conditioned space, the outdoor unit including: 
a compressor (5); and 
a heat exchanger (8) fluidly coupled to the compressor; 
an input pathway (4) operably connecting the heat exchanger to the expansion valve and configured to deliver a flow of liquid refrigerant from the heat exchanger to the expansion valve during operation of the air conditioning system; 
a return pathway (3) operably connecting the heat exchanger to the compressor, configured to deliver a flow of vapor refrigerant from an indoor unit to the compressor; and 
one or more high flow fittings (valve 51, 71) disposed along each of the input pathway and the return pathway, each high flow fitting configured to automatically actuate from an open position to a closed position in response to a leak of refrigerant (leakage sensor 81) from the indoor unit [0049-0051]. 

Suzuki lacks:
a condenser fluidly coupled to the compressor; 
an input pathway operably connecting the condenser to the expansion valve and configured to deliver a flow of liquid refrigerant from the condenser to the expansion valve during operation of the air conditioning system; 
a return pathway operably connecting the heat exchanger to the compressor, configured to deliver a flow of vapor refrigerant from fan coil unit to the compressor; and 
one or more high flow fittings disposed along each of the input pathway and the return pathway, each high flow fitting configured to automatically actuate from an open position to a closed position in response to a flow rate of refrigerant through the high flow fitting exceeding a preselected threshold, the flow rate exceeding the threshold due to a leak of refrigerant from the indoor unit. 
wherein a high flow fitting of the one or more high flow fittings is disposed along the input passage between the condenser of the outdoor unit and an expansion valve of the indoor unit.

Regarding the limitations “wherein a high flow fitting of the one or more high flow fittings is disposed along the input passage between the condenser of the outdoor unit and an expansion valve of the indoor unit.”; the limitations are similar in scope to those disclosed in the system of 1. For more information regarding the claimed features please see in re claim 1.
Regarding the limitation, “one or more high flow fittings disposed along each of the input pathway and the return pathway, each high flow fitting configured to automatically actuate from an open position to a closed position in response to a flow rate of refrigerant through the high flow fitting exceeding a preselected threshold, the flow rate exceeding the threshold due to a leak of refrigerant from the indoor unit”, see above (In re claim 1):
Regarding the following limitations, see above (In re claim 1):
a condenser fluidly coupled to the compressor; 
an input pathway operably connecting the condenser to the expansion valve and configured to deliver a flow of liquid refrigerant from the condenser to the expansion valve during operation of the air conditioning system; 

Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (EP2559959A2), Ishizeki (US20130086932A1), and Yashiro (US20220120484A1) as applied to claim 1 above, and further in view of Green (US20190056133A1). 
In re claim 7, Suzuki discloses the air conditioning system of claim 1, wherein the one or more high flow fittings each close in the closed position once actuated [0044, 0049-0051].  
Suzuki lacks:
wherein the one or more high flow fittings each latch in the closed position once actuated via a latching mechanism.  

Regarding the limitation: “…wherein the one or more high flow fittings each latch in the closed position once actuated via a latching mechanism.”; Green discloses an analogous system for protection against refrigerant loss. Green teaches shutoff valves that latched closed once activated and cannot be accidently inactivated [0036, 0078]. 
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the system of Suzkui to actuate one or more high flow fittings via a latching mechanism, as taught by Green. One of ordinary skill in the art would recognize the benefits of this modification as it would provide a secure means for sealing fittings and enable an actuation response to signals from a system [0078]. 
 In re claim 8, Suzuki lacks wherein the latching mechanism is one of a magnetic or mechanical latching mechanism.
It should be noted Susuzki discloses that the valves are preferably electric valves [Susuzki: 0044, 0046] but it silent as to whether or not they use mechanical or magnetic latches. However, Green discloses an analogous system for protection against refrigerant loss. Green teaches a cutoff valve that uses a mechanical and/or electronic latch [0078]. 
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the system the system of Suzuki to include wherein the latching mechanism is one of a magnetic or mechanical latching mechanism, as taught by Green. One of ordinary skill in the art would recognize the benefits of this modification in that it provides additional safety measures that can be electronically actuated in response to system signals in case of a gross malfunction within the system [0078]. 
Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (EP2559959A2), Ishizeki (US20130086932A1), and Yashiro (US20220120484A1) as applied to claim 10 above, and further in view of Green (US20190056133A1). 
In re claim 11, regarding the limitation “The method of claim 10, further comprising latching the one or more high flow fittings at the closed position.”; please see (in re claim 7)  
In re claim 12, regarding the limitation “The method of claim 11, further comprising latching the one or more high flow fittings via one of a magnetic or mechanical latching mechanism.”; please see (in re claim 8).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10, and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In re claims 1, 10, and 18, amended to include:
“wherein a high flow fitting of the one or more high flow fittings is disposed between a condenser of the outdoor unit and an expansion valve of the indoor unit”.
The applicant asserts that the prior art of record fails to disclose the high flow fitting being disposed between the condenser and the expansion valve. The rejection is maintained for the reasons set forth in the rejection of claims 1, 10, and 18 above.
It should be noted that no other arguments were presented in applicant’s response. Therefore, the rejection of claims whose dependency relies on the limitations of claims 1, 10, and 18 are maintained as well. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JOHN MOSCOLA whose telephone number is (571)272-6944. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Templeton can be reached on (571) 270-1477. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW JOHN MOSCOLA/Examiner, Art Unit 4145                                                                                                                                                                                                        
/MARC E NORMAN/Primary Examiner, Art Unit 3763